UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4347


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

XAVIER MILTON EARQUHART, a/k/a Xavier Smart, a/k/a Xavier Akpan Smart,
a/k/a Xzavier Erquhart, a/k/a Xzayvier Ernhart, a/k/a David Imrich, a/k/a Kevin
Liols, a/k/a Michael Powell, a/k/a Melvin Hailstones, a/k/a Rety Humos, a/k/a Milton
Monn,

                     Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:17-cr-00134-BR-1)


Submitted: January 19, 2021                                       Decided: January 21, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Xavier Milton Earquhart, Appellant Pro Se. Matthew Fesak, Assistant United States
Attorney, William Miller Gilmore, Assistant United States Attorney, Jennifer P. May-
Parker, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In 2018, a jury found Xavier Milton Earquhart guilty of several charges arising from

his role in sophisticated bank fraud schemes, including bank fraud, engaging in monetary

transactions involving criminally derived property, and aggravated identity theft (Counts 8

through 13). He received a 384-month sentence. In December 2019, we vacated his

sentence and remanded to the district court for resentencing without the enhancement

pursuant to U.S. Sentencing Guidelines Manual § 2B1.1(b)(16)(A) (2016). See United

States v. Earquhart, 795 F. App’x 885 (4th Cir. 2019) (No. 18-4471). On remand,

Earquhart moved for a judgment of acquittal on Counts 8 through 13, to dismiss the final

order of forfeiture, and for an evidentiary hearing. The district court denied the motions.

Earquhart now seeks to appeal. The Government moved to dismiss the appeal for lack of

jurisdiction.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “In the criminal

context, . . . [we] generally do[] not have appellate jurisdiction until after the imposition of

a sentence.” United States v. Sueiro, 946 F.3d 637, 639 (4th Cir.), cert. denied, 140 S. Ct.

2553 (2020); see United States v. Lawrence, 201 F.3d 536, 538 (4th Cir. 2000) (explaining

that a “final judgment in a criminal case means sentence. The sentence is the judgment.”

(brackets and internal quotation marks omitted)). Because Earquhart is still awaiting

resentencing, the district court’s denial of his motion for acquittal is not a final order. Nor



                                               2
does it satisfy the criteria for the collateral order exception to the final judgment rule. See

Sueiro, 946 at 639-40.

       Moreover, as to Earquhart’s challenge to the final order of forfeiture, Earquhart

already litigated this issue and we concluded that Earquhart lacks standing to appeal the

final order of forfeiture. See United States v. Earquhart, 776 F. App’x 802 (4th Cir. 2019)

(Nos. 19-4016, 19-4336).

       Accordingly, we grant the Government’s motion to dismiss and dismiss the appeal

for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 DISMISSED




                                              3